ACCEPTED
                                                                                                      02-17-00304-CR
                                                                                           SECOND COURT OF APPEALS
                                                                                                 FORT WORTH, TEXAS
                                                                                                   12/20/2017 9:26 AM
                                                                                                       DEBRA SPISAK
                                                                                                               CLERK

                                  CAUSE NO. 02-17-00304-CR

THE STATE OF TEXAS                            §               IN THE COURT OF APPEALS
                                                                               FILED IN
                                              §                         2nd COURT OF APPEALS
V.                                            §                           FORT WORTH,
                                                              FOR THE SECOND     DISTRICT TEXAS
                                              §                         12/20/2017 9:26:39 AM
AARON MICHAEL ALKEK                           §               OF TEXAS, FORT   WORTH
                                                                            DEBRA   SPISAK
                                                                                 Clerk

                        APPELLANT’S FIRST MOTION FOR
                  EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        Aaron Michael Alkek, Appellant in the above styled and numbered cause, by and through

his attorney of record, Lindsay O. Williams, files this Appellant’s Motion for Extension of Time

to File Appellant’s Brief pursuant to Texas Rules of Appellant Procedure 10.5(b) and 38.6(d),

and in support respectfully shows the Court the following:

1. The Appellant’s Brief is due on Wednesday, December 20, 2017.

2. Appellant seeks an extension of the time for filing the Appellant’s Brief for thirty (30) days,

     making the Appellant’s Brief due on Friday, January 19, 2018.

3. Appellant requests this extension of time because Appellant’s counsel has been working on

     several other cases and needs more time to review the record and complete this brief.

4. This extension is not requested for the purposes of delay but so that justice may be done and

     the undersigned counsel may effectively represent Appellant in this matter.

5. This is Appellant’s first request for an extension of time to file the Appellant’s Brief.

6. Appellant is currently incarcerated.

        Appellant respectfully requests that this Court issue an order extending the time within

which to file the Appellant’s Brief until Friday, January 19, 2018.
Dated: December 20, 2017

                                                        Respectfully submitted,


                                                        /s/ Lindsay O. Williams
                                                        Lindsay O. Williams
                                                        4455 Camp Bowie Blvd., Suite 114, #31
                                                        Fort Worth, Texas 76107
                                                        (817) 677-8958 (phone)
                                                        (844) 722-2940 (fax)
                                                        State Bar No. 24035844



                               CERTIFICATE OF CONFERENCE

       On December 19, 2017, I conferred with Cyndi Burgess of the Tarrant County District
Attorney's Office, who said that the State is unopposed to the granting of this motion.


                                                    /s/ Lindsay O. Williams
                                                    Lindsay Williams




                                  CERTIFICATE OF SERVICE

        A copy of Appellant’s First Motion for Extension of Time to File Appellant’s Brief was
electronically served on the following counsel in accordance with Texas Rule of Appellate
Procedure 9.5(b)(1) on December 20, 2017:

Debra A Windsor
Chief, Post-Conviction
Tarrant County District Attorney’s Office
401 W. Belknap Street
Fort Worth, Texas 76196


                                                    /s/ Lindsay O. Williams
                                                    Lindsay O. Williams




Appellant’s First Motion for Extension of Time to File Appellant’s Brief                Page 2